Title: Treasury Department Circular to the Collectors of the Customs, 20 August 1790
From: 
To: 


Treasury DepartmentAugust 20. 1790.
Sir,

The act of July last, imposing duties on the tonnage of vessels, provides for the restitution of the foreign duty which has been incurred, by ships or vessels of the United States, by reason of their not having a certificate of registry or enrollment and a licence, when trading Coastwise, or engaged in the fisheries. This refund is to be made in each instance, at the custom house where the duty was paid; and in such manner, that the American tonnage duty of six Cents is to be retained for the United States; and the extra sum of forty four Cents, to which foreigners only, are liable, is to be repaid.
I am, Sir, Your Obedient Ser
Alexander Hamilton

